ORDER
PER CURIAM:
Appeal from judgment of conviction for murder in the second degree, § 565.021, assault in the first degree, § 565.050, and two counts of armed criminal action, § 571.015, RSMo 1986. Punishment was assessed at fifteen years imprisonment on the murder count, ten years on the assault count, and three years on each count of armed criminal action with the sentences ordered to run consecutively.
*465Appeal from denial of a motion filed pursuant to Rule 29.15. Judgments are affirmed. Rules 30.25(b) and 84.16(b).